 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDWindow GlassCuttersLeague ofAmerica, AFL-CIO,and Win-dow Glass CuttersLeague ofAmerica, Local No. 12, AFL-CIOandAmerican-SaintGobain Corporation.CasesNos.16-CD-22-1 and 16-CD-P2-2.February 20, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, followingamended charges filed by American-Saint Gobain Corporation, here-inafter called Employer, alleging that Window Glass Cutters Leagueof 'America,, AFL-CIO, and Window Glass Cutters League. ofAmerica, Local No. 12, AFL-CIO, hereinafter called Respondentsor the League, had violated Section 8(b) (4) (i) and (ii) (D) of theAct by inducing or encouraging employees to engage in a workstoppage and by threatening, coercing, or restraining officials of theEmployer, for- the purpose of compelling the Employer to changework assignments from one group of employees to another.A hear-ing was held before Hearing Officer Evert P. Rhea on July 9 and 10,1963, at which all parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bear-ing upon the issues.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are hereby affirmed.Briefs filed by the Employer, the League, and the United Glass andCeramic Workers of North America, AFL-CIO-CLC, hereinaftercalled United, have been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this, proceeding, the Board makes thefollowing findings :1.American-Saint Gobain Corporation is a Delaware corporation,with its principal office at Kingsport, Tennessee, and is engaged in themanufacture of window glass. It operates,inter alia,three windowglass plants located at Jeannette, Pennsylvania; Arnold, Pennsyl-vania; and Okmulgee, Oklahoma. Its plant at Okmulgee is involvedin the present dispute.This plant during the preceding 12 monthspurchased raw materials valued in excess of $100,000 from directly out-side the State of Oklahoma, and the value of products manufactured,sold, and shipped by it outside the State of Oklahoma during the sameperiod was in excess of $100,000.The Employer conceded, and wefind, that at all times material herein, the Employer was engaged incommerce within the meaning of Section 2(6) and (7) of the Act.146 NLRB No. 9. WINDOW GLASS CUTTERS LEAGUE OF AMERICA, ETC.652.Window Glass Cutters League of America, AFL-CIO, and Win-dow Glass Cutters League of America, Local No. 12, AFL-CIO, andUnited Glass and Ceramic Workers of North America, AFL-CIO-CLC, are labor organizations. within the meaning of the Act.'3.The dispute :A. The workat issueThe Employer has collective-bargaining contracts with both Unitedand the League in units which have been certified by the Board.United was certified in March 1949 in Case No. 6-RC-313, for a unitcovering "all production and maintenance employees of the AmericanWindow Glass Company plants located at ... Okmulgee, Oklahoma,excluding all window glasscutters, window glasscutter apprentices,and window glass inspectors of the cutting room . . .' ." The Leaguewas certified in Case No. 16-RC-337 on March 4, 1949, for a unitcovering "all window glass cutters, inspectors, and apprentices ofthe Employer at its window glass plant in Okmulgee, Oklahoma,who were employed as of February 11, 1949, excluding all otheremployees ...."The manufacture of windowglassis begun in the part of theplant knownas the"hot end" wherein is located a tank of moltenglass and adrawing machine.Attached to the drawing machine arean automatic cutter and border trimmers which function as part of acontinuous, integrated "hot end" operation whose end result is theproduction of sheet glass.All the employees performing work inthe""hot end" are members of United. Employees who are membersof the League work in another building called the "cold end," to whichthe glass is transported by members of United for further cuttingby hand to the various specific sizes needed in filling customers' or-ders.After the League members have cut the glass to the requiredsizesand inspected it, United members prepare it for shipment tothe customers..The method of manufacturing glass in the Okmulgee plant isknown as the Fourcault process and may be more particularly de-scribed as follows: The process utilizes a drawing machine which at-taches a "bait" to the molten glass and automatically draws a sheet ofglass,which is approximately 90 inches wide, directly upward fromthe tank through a portion of the drawing machine at which there isa device known as the border trimmer, operated by a "cutoff man"who is a member of United. This device is equipped with four ad-justable cutting wheels which score the glass vertically on each side,near each edge,' so that an accurate cut results.' Several feet ' abovei The "cutoffman" adjuststhe border trimmers both by setting them in the properposition'and by moving a weight on -the trimmer shaft to vary the tension of the cuttingwheel as it scoresthe glass. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDthe floor another device known as the automatic cutoff wheel risesat the same speed as the glass and scores the glass horizontally, a.process known as automatic capping. The glass then continues auto-matically upward through a hole in the "breakoff floor" where em-ployees first break off the scored glass horizontally and then break offthe scored vertical edges and place it on an A-frame.The resultingsheets of glass are then transported to the "cold end."All of theabove-described work has always been performed by members ofUnited.At this point it is possible that the glass could have foursalable edges, that is, no further cutting by members of the Leaguewould be necessary. Normally, however, prior to April 19, 1963, theborder trimmers on the drawing machine were not used to make theprecise dimensional-width cuttings required to fill customers' orders,but were only used to roughly trim the edges or to cut off the un-usable outside edges, before the glass was transported to the "coldend" for hand cutting to particular sizes.In April 1963, the Employer had received a number of orders fordoors and panels 76 inches long by 46 inches wide. The Employerdetermined that in filling these orders it would be possible for the cut-off man'to adjust the border trimmers on the drawing machine so thatthe glass could be trimmed accurately to the dimensions required bythe customer, thus avoiding the necessity for further hand cutting bymembers of the League.As pointed out above, border trimmers hadnot previously been utilized to make dimensional cuttings. It was thesetting of these border trimmers to make dimensional-width cuttingsthat provided the basis for the present dispute.B. Evidence of conduct violative of Section 8(b) (4) (D)On April 18, 1963, the plant manager, Thomas J. Butchko, notifiedPat Stead of Local 12 of the League that the Employer was goingto adjust the border trimmers to provide for dimensional cutting.Harold McElroy of United Local No. 10 was also so advised on thesame afternoon.The adjustment was made at 9:30 a.m. on April 19,with members of United performing the necessary operations. Steadand Fred Dangott, the latter an executive officer of the League'sinternational organization, came into the Employer'sofficeaboutthis time and asked Joseph L. Lunz, manager of labor relations forthe Employer, and the plant manager, Butchko, to assigna memberof the League to the work of setting the bordertrimmers.Butchkostated that the assignment would remain with United.The twoLeague representatives then inspected the work at the drawing-ma-chine at the points where the cutoff man is employed, following whichthey left. the plant.The representatives of United's Internationaland its Local No. 10 inspected the operation at the same time'and WINDOW.GLASS CUTTERS LEAGUE OF AMERICA, ETC.67,notified. the Company's representatives that if the Employer at-tempted to use a member of the League on the adjustment of theborder trimmers, United members would strike.On April 19, at1:30 p.m.; Stead and Dangott informed Lunz and Butchko that if amember of the League were not assigned the work of adjusting theborder trimmers, the League would strike.Butchko told them thatthe Employer would not agree to assign the work to the League.At 2:30 on the same afternoon, 66 members of the League, on, ordersfrom Stead, went on strike and left the plant.Normal quitting timewas 4:15 p.m.Responsibility for the strike activity is admitted bythe League's International as well as by its Local.At 4:15 p.m. onthe same afternoon, Stead and Dangott returned to the plant andannounced that the strike would continue unless the Employer accededto their demands.The Employer agreed to suspend the disputedoperations but informed the League of its intention to file chargeswith the National Labor Relations Board. The Employer then ceasedthe production of the dimensional cuts on the drawing machine whichhad caused the dispute, and the League then agreed to return to work.C. Contentions of the partiesThe League rests its claim to the disputed work on its contractwith the Employer which incorporates the Miami Agreement, anagreement reached among the parties with respect to the jurisdictionof the League over employees engaged in "cutting machine opera-tions."The League contends that the Miami Agreement, discussedmore fully below, and the Board's decision inWindow Glass CuttersLeague of America (Lib bey- Owens-Ford Glass Company and Pitts-burgh Plate Glass Company),123 NLRB 1183, hereinafter referredto asPPG,require that the work be assigned to employees representedby the League. Briefly stated, the League takes the position that theagreement and the Board decision assign jurisdiction over "cuttingmachine occupations" to the League and that the machines involvedherein, when used to, make salable panes or lights of glass, are "cut-ting machines."The League therefore argues that the employeesoperating the machines at those times fall within the classification of"cutting machine occupations" and therefore should be representedby the League.United places a different interpretation on the Miami Agreementand the Board's decision.United contends that the machines in-volved in thePPGcase are different in their operation from the ma-chines in the Okmulgee plant here involved. It therefore argues thatthe agreement and Board decision are not dispositive of the assign-ment of work in this case. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer also would give a different interpretation to theagreement and decision. It contends that the classification of "cutoffman," the employee presently operating the machine and setting theborder trimmers, is not included. in any of the classifications enumer-ated inPPG,and, in fact, this classification has been included in thecontracts with United since 1940. It also contends that the MiamiAgreement is applicable only when "cutting machines are introduced"by the company and that no new machines have been introduced-intothe Okmulgee plant .2D. Applicability of thestatuteBefore the Board proceeds with a Determination of Dispute pur-suant to Section 10(k) of the Act, it must be satisfied that there isreasonablecauseto believe that Section 8 (b) (4) (D) has been violated,The record shows that official representatives of the League threatenedthe Employer on or about April 19, 1963, that a strike would occurunless the Employer assigned this work to glasscutters represented bythe League rather than to employees represented by United.Therecord further shows that a strike actually occurred.We find thatthe foregoing conduct establishes that there is reasonable cause tobelieve that the League through its agents has violated Section8(b) (4) (i) and (ii) (D) and that the dispute is properly before the.Board for determination under Section 10(k) of the Act.E. The merits of the disputeAs stated in the J.A. Jonescase,3 we will, pursuant to the SupremeCourt'sCBSdecision,4 determine, in each case presented for resolu-tion under Section 10(k) of the Act, the appropriateassignment ofthe disputed work only after taking into account and balancing allrelevant factors.As pointed out above, the League places its principal, if not-sole,reliance upon its contract with the Employer which contains the so-calledMiami Agreement.The Miami Agreement, reached in 1958,provides, in substance, that the parties signatory thereto would abideby the Board's decision in thePPGcase with respect to the jurisdic-tion of the two competing unions over employees in "cutting machineoccupations."2 Therecord showsthatwhen the Employer introduced a cutting machine at its Jeanette,Pennsylvania,plant it entered into a contractwith the League providingfor representa-tion bythe Leagueof the employees in the job classifications enumerated in thePPGdecision.3 International Associationof Machinists,Lodge No. 1743,AFL-CIO (J. A. Jones Con-struction Company),135 NLRB 1402, 1410, 1411.*N.L.R.B.v. Radio & Television Broadcast EngineersUnion,Local 1212,et at. (ColumbiaBroadcasting System),364 U.S. 573. WINDOW GLASS CUTTERS LEAGUE OF AMERICA, ETC.69In thePPGcase the Board held that the disputed jobs of cutting-machine operator, reject cutter-machine cut glass, and inspector-machine out glass were appropriately included in the units representedby the League.Subsequently the Board clarified its order by includ-ing the operation of the "Little Joe" machine within the jurisdictionof the League.The Board based its decision on (1) the existence ofa 25-year collective-bargaining history of inclusion of the disputedmachine cutting jobs in the League's craft units; and (2) the factthat the new machines introduced by the Employer were basically thesame asthe old machines, and the skills required for the operation ofthe new machines were substantially the same skills as were requiredfor the old machines.The machines involved herein have been in, use for several years.During that period the machines have been operated by employeesclassified as "cutoff man," a classification not enumerated in thePPGdecision, who have been represented by United since 1940. It is thusclear that no collective-bargaining history supports the League's as-sertion that the work properly belongs to employees represented byit.Moreover, the record shows that no new product or machine proc-ess is here involved.The cutoff man has always produced two"salable" edges by the adjustment of the automatic cutoff, and lie hereproduces two additional salable edges by the adjustment of the bordertrimmers,. a function he has always performed.He has, in fact, setthe border. trimmers to produce salable edges when the Employer hasreceived orders for glass for medicine cabinets or counter dividers.It is the skills of the cutoff man, therefore, and not of a Leaguecraftsman which are required in operating the machines.The fac-tors considered by the Board in assigning work to the League in thePPGcase thus not only do not support the League's position herein,but on the contrary support an assignment of the work to employeesrepresented by United .5Turning to the other factors relevant to the determination of theappropriate assignment of the disputed work enumerated in theJonescase,supra,we find they support the assignment of the work to em-ployees represented by United.Thus it is clear that the adjustmentof the border trimmers has always been performed by members ofUnited and has never been performed by members of the League.It has, of course, always been the practice of this Employer to assignsuch work to members of United.And finally it is clear that'the as-We do not think that the assignment of the enumerated cutting occupations on the"Little Joe" machine to employees represented by the League militates against our result.The "Little Joe" machine is an additional cutting device that is capable of making a num-ber of dimensional cuts on the glass and thus converts the machine to which it is attachedInto a "cutting"machine.No additional cutting devices are utilized in performing theWork here in dispute,and there is thus no need for the skills of League members such aswould be required in. the operation of-the "Little Joe" machine. 70DECISIONSOF NATIONALLABOR RELATIONS BOARD.signment of the cutoff man represented by United who customarilyoperates the machine for all other purposes and whose skills are suf-ficient for a relatively routine task is far more prudent from thestandpoint of efficiency and economy of operation than. the employ-ment of the highly- skilled members of the League whose serviceswould be required only a few minutes each day.Accordingly, we shall determine the jurisdictional dispute as to theoperation of the border trimmers by deciding that employees rep-resented by United rather than employees represented by the Leagueare entitled to adjust border trimmers on the drawing- machine tomake dimensional' cuts.Our present determination is limited to theparticular controversy which gave rise to this proceeding. In makingthese determinations with respect to the border trimmers, we. areassigning this category of disputed work to the "cutoff man" rep-resented by United and not to United or its members:In view of the above, we find that the League was not and is notentitled, by means proscribed by Section 8(b) (4) (D), to force orrequire the Employer to assign the work of operating the drawingmachine's border trimmers in making dimensional cuts to its mem-bers rather than to employees represented by United.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire recordin these cases, the Board makes the following Determination of Dis-pute pursuant to Section 10 (k) of the Act.1.Employees engaged as cutoff men currently represented by UnitedGlass and Ceramic Workers of North America, AFL-CIO-CLC, andits Okrnulgee Local No. 10, are entitled to operate the border trimmersin making dimensional cuts on the drawing machine at the American-Saint Gobain Corporation plant at Okmulgee, Oklahoma.2.Window Glass Cutters League of America, AFL-CIO, andWindow Glass Cutters League of America, Local No. 12, AFL-CIO,.are not entitled, by means proscribed by Section 8(b) (4) (D), to forceor require American-Saint Gobain Corporation to assign to employeesengaged as glasscutters, who are currently represented by WindowGlass Cutters League of America, Local 12, AFL-CIO, the follow-ing work : Setting the adjustable border trimmers on the drawingmachine to make dimensional cuts.3.Within 10 days from the date of this Decision and Determinationof Dispute, Window Glass Cutters League of America, AFL-CIO,and Window Glass Cutters League of America, Local No. 12, AFT,CIO, shall notify the Regional Director for the Sixteenth Region, inwriting, whether or not they will refrain from forcing or requiringAmerican-Saint Gobain Corporation by means proscribed by Section UNITED STEELWORKERS OF AMERICA, AFL-CIO718(b) (4) (D) to assign the disputed work to members of the Leaguerather than to employees represented by United.United Steelworkers of America,AFL-CIOandWright LineDivision of Barry Wright Corporation.Case No. 1--CB-865.February 25, 1964DECISION AND ORDEROn December 3, 1963, Trial Examiner Eugene E. Dixon issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includingthe Respondent's exceptions and brief, and hereby adopts the find-ings,' conclusions, and recommendations of the Trial Examiner.There is no exception to the Trial Examiner's findings of fact withregard to the Respondent Union's threats and acts of violence duringits picketing of the Charging Company's plant. In any event, weare satisfied that such findings are amply supported by the record.We agree with the Trial Examiner that the Respondent violatedSection 8(b) (1) (A) of the Act by such conduct directed at non-striking employees, as well as by threats and violence directed atsupervisors in the presence of both striking and nonstriking em-ployees?We find no merit in the Respondent's contention that itwas prejudicial error for the Trial Examiner to deny its request fora continuance of the hearing pending the disposition by the StateIWe herebycorrect the Trial Examiner'soccasional inadvertent references to theCharging Party's plant superintendent,John Hawkesworth,and its production servicemanager, Arthur Simonds(erroneously spelled S-i-m-o-n-s at one place in the Trial Ex-aminer's Decision)as being Respondent's supervisors.We also notethat CliffHague is the same Hague mentioned as one of three of theRespondent Union's officials present at various times relevant here.21nternationalWoodworkers of America,AFL-CIO,etal. (W. T. Smith Lumber Com-pany),116 NLRB 507, enfd. 243 F. 2d 745 (C.A. 5).146 NLRB No. 11.